DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 has been canceled.  Claims 1 and 7 have been amended.  Claims 1, 7-10, 12, 15, 18, 20-22, 24 and 25 are pending and under consideration.  

Nucleotide and/or Amino Acid Sequence Disclosures
	Claim 1 fails to conform to the sequences rules because CXXC, and CXXXC are not labeled with a sequence identifier. It is noted that these sequences have 4 or more specifically defined amino acid residues because any residue which is not Xaa is specifically defined.  In the instant case, X can be Pro, Ala, Ser, Val, Gly, Thr, Asn, Asp, Gln, Glu, Lys, His or Arg, and thus “X” is specifically defined.  It is further noted that the instant Sequence Listing provides SEQ ID NO:35 for CXXC, but that no sequence identifier is listed for CXXXC.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures located in  claim 1 and the specification (page 11, line 31, page 13, line 34 to page 14, line 1 and page 17, line 17)  fail to conform with the sequences rules for recitation of CXXXC, wherein X is not an aromatic amino acid, or X is Pro, Ala, Ser, Val, Gly, Thr, Asn, Asp, Gln, Glu, Lys, His or Arg.
.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1, 7-10, 12, 15, 18, 20-22 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), is maintained for partial reasons of record.  
(A) Claim 1 is vague and indefinite in the recitation in section b) of 5-80 amino acids consisting essentially of, or comprising 10 to 60% serine because 10% of 5 amino acids is one half of an amine acid.  
Applicant argues that the minimum number of serines must be 1.  However, the claim is drawn in part to 5 amino acids comprising 10% serine.

New Grounds of Rejection
Claims 1, 7, 8-10, 12, 15, 18, 20-22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(D) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of ubiquitin and bis-ubiquitin, and the claim also recites SEQ ID NO:1 and SEQ ID NO:2, respectively which are the narrower statements of the ranges/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(E) Claim 1 is vague and indefinite in the recitation of (b)(ii)no more than 3-5 consecutive amino acids are identical.  It is unclear how to apply this limitation since 4 amino acids or 5 amino acids would be no more than 5 amino acids, but more than 3 amino acids; and 5 amino acids would be no more than 5 amino acids, but more than 3 amino acids.  It is suggested that the claim be amended to “no more than 5 amino acids”.   
(F) Claim 22 is drawn of diagnosing or treating a cancer comprising contact of a cancer cell with the targeted compound of claim 1, wherein the targeting domain binds to a cancer antigen present on and/or in the cancer cell.  It is unclear whether the targeted compound of claim 1 is actually required to be coupled to a chemical moiety for carrying out the method of claim 22 because claim 1 defines the targeted compound as having the intended use of coupling to a chemical moiety but does not require the actual coupling to the chemical moiety within the metes and bounds of the claim.
(G) It is unclear if the amino acid sequence of 10 to 80 amino acids located at the immediate C-terminus to the most C-terminally located coupling site in claims 10 and 12 are amino acid sequence in addition to the linking moieties of claim 1(b) which require at least 85% identity to SEQ ID NO:3-34 and 55-76, wherein no more than 5 consecutive amino acids are identical, or if the amino acid sequence of 10 to 80 amino acids located at the immediate C-terminus to the most C-terminally located coupling site in claims 10 and 12 is in addition to the linking moieties of claim 1(b). 

	Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

	All other rejections as set forth in the previous Office action are withdrawn in light of applicant’s amendment of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643